   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 1 of 7 PageID #:2681



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


T.S. et al.,
                                                            Case No. 1:16-cv-08303
                        Plaintiffs.
                                                            Hon. Rebecca R. Pallmeyer
                 v.

Twentieth Century Fox Television, a division of
Twentieth Century Fox Film Corporation et al.,

                        Defendants.


               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO EXCEED PAGE LIMIT
                     AND OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE

       Plaintiffs misapprehend Defendants’ pending motion. The only request Defendants have

made of this Court is to allow them to file a Joint Motion to Deny Class Certification that

exceeds the Local Rule’s 15-page limit.     Defendants certainly do not expect to argue the

substance of their Motion to Deny Class Certification at tomorrow’s status conference.

Defendants expect Plaintiffs to propose a reasonable briefing schedule with respect to

Defendants’ Motion to Deny Class Certification.       If Plaintiffs believe they require more

discovery in order to oppose the motion, they can meet-and-confer regarding that discovery and,

if the parties cannot agree, they can request relief from the Court. Time for such discovery can

be built into the briefing schedule.

       To be clear, however, Defendants’ proposed Motion to Deny Class Certification is not in

the nature of a pleading-stage motion to strike class allegations brought pursuant to Rule 12.

This case is more than two years old; the deadline for written discovery expired on August 31,

2018; and Defendants have deposed the plaintiffs. Nor is Defendants’ proposed motion one for

summary judgment. The question posed in Defendants’ Motion to Deny Class Certification is



                                               1
   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 2 of 7 PageID #:2681



not whether Plaintiffs have adduced sufficient evidence to proceed with their individual claims

(although they have not), but instead whether Plaintiffs can satisfy the Rule 23(a) factors of

commonality, typicality, and adequacy, and whether their claims involve predominantly common

questions, as is necessary to satisfy Rule 23(b)(3). Defendants’ motion demonstrates they cannot

and do not.

          The law and precedent in this District and Circuit make clear that Defendants, at this

stage of the litigation, may initiate the Rule 23 process and seek a determination that Plaintiffs

cannot satisfy the requirements of that Rule. See, e.g., Alpha Tech Pet Inc. v. Lagasse, LLC,

Nos. 16 C 513 & 16 C 4321, 2017 WL 5069946, at *2 (N.D. Ill. Nov. 3, 2017) (“[U]nder Fed. R.

Civ. P. 23(c)(1), either party may ask the court to determine whether class certification is

appropriate.”). This case has proceeded quite long enough, and the discovery record is quite

clear enough, for the Court to determine that this case cannot possibly be maintained as a class

action.

          If Plaintiffs can demonstrate otherwise, the proper method to do so is in an opposition

brief with appropriate record citations. Only through comparing actual evidence can the Court

conduct the “rigorous analysis” Rule 23 requires. Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct.

2541, 2551 (2011). Plaintiffs’ Motion to Strike instead weaves a tale, devoid of evidentiary

citations and instead based solely on the allegations of their Second Amended Complaint

(“Complaint”), about supposedly common impacts of Empire’s filming at the Juvenile

Temporary Detention Center (“JTDC”). The problem for Plaintiffs, however, is that their own

deposition testimony is entirely inconsistent with what their Complaint alleges.           Those

inconsistencies are set forth in great detail in Defendants’ proposed Motion to Deny Class

Certification, each with evidentiary proof.




                                                 2
   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 3 of 7 PageID #:2681



        As just one example, Plaintiff T.S. gave both written discovery answers and deposition

testimony. He was asked in both to identify all medical requests he made during Empire filming.

As Defendants show in the proposed motion, the only requests T.S. could identify was the one

Plaintiffs now admit was a joke, seeking surgical circumcision for his assertedly too-large penis,

and occasional headache complaints to which he said the JTDC appropriately responded. See

Proposed Brief at 15. According to Plaintiffs’ Motion to Strike (at 7), however, T.S. plans now

to invent new medical requests that contradict his deposition testimony. It is too late for this

improper maneuver.      Under clear Seventh Circuit precedent, as explained in Defendants’

proposed motion, neither T.S. nor Q.B. can represent a class claiming deprivation of medical

care.

        Equally untrue are Plaintiffs’ sudden claims that Q.B.’s grandmother was turned away

from a single visit with Q.B. because of “overcrowding,” as opposed to a disciplinary issue

affecting Q.B. specifically. Q.B.’s grandmother testified that on the occasion when she was

turned away by a JTDC guard, she did not remember seeing other family members in the waiting

area when she arrived. She also said she was turned away only after she said who she was at the

JTDC to visit.     Plaintiffs’ brief similarly ignores the testimony of T.S.’s mother, who

contradicted everything Plaintiffs’ complaint alleged about her own supposedly impacted visit,

from the amount of time she had to wait to whether she saw Empire cast or crew members

leaving the facility (she did not). See Proposed Brief at 11.

        Plaintiffs’ testimony, as set forth in Defendants’ proposed motion, is just one of many

reasons this case has become ripe for a determination as to Plaintiffs’ ability to represent a class.

As Defendants explain in the Proposed Brief (at 5), defense-initiated challenges are

commonplace and well accepted. In asking this Court to prevent Defendants from even filing

their motion, Plaintiffs badly mischaracterize Van v. Ford Motor Co., No. 14 CV 8708, 2018 WL


                                                 3
   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 4 of 7 PageID #:2681



4635649 (N.D. Ill. Sept. 27, 2018), which does not support their position as they claim. In Van,

Judge Dow denied a plaintiff-initiated motion for class certification, without prejudice, for

several reasons, including that the plaintiffs’ claims appeared atypical and that the plaintiffs’

counsel had not demonstrated adequacy. The defendant also filed a motion, after Plaintiffs’,

seeking to deny class certification because it claimed it had offered a remedy equivalent to what

the class was seeking. Judge Dow disagreed with the defendant’s assertion and therefore denied

the motion. Judge Dow did not say that further discovery was necessary, and the court sternly

advised the plaintiffs that although it would allow another attempt, the next argument for class

certification would be their last.

        Plaintiffs also mischaracterize Judge St. Eve’s ruling in Toney v. Quality Resources, Inc.,

75 F. Supp. 3d 727, 739 (N.D. Ill. 2014). Toney involved a pleading-stage challenge to class

allegations as part of a larger motion to dismiss, and Judge St. Eve held the class allegations to

have been adequately pleaded.        Toney was not a case, like this one, where discovery had

advanced sufficiently to permit a full Rule 23 inquiry. Pruitt v. Personal Staffing Group, LLC,

No. 16 C 5079, 2016 WL 6995566 (N.D. Ill. Nov. 30, 2016), also was an inapposite pleading-

stage challenge. Defendants’ motion, by contrast, comes at the end of written discovery and

after the plaintiffs have been deposed.

        Rule 23 imposes a heavy burden, and discovery has shown Plaintiffs cannot meet it. No

good cause exists to deny Defendants the ability to file the Motion to Deny Class Certification

they have proposed. If Plaintiffs have an answer to that motion, let them present it on a

reasonable schedule. If Plaintiffs’ complaint is that Defendants’ motion would deprive them of

the last word, Defendants would not object to a sur-reply, if the Court believes one would be

appropriate. Defendants’ only wish here is for a prompt determination of what has become

inevitable: This case is not viable as a class action.


                                                  4
   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 5 of 7 PageID #:2681



                                        CONCLUSION

       For the reasons stated above, Defendants request that the Court allow Defendants’

Motion to Exceed Page Limit and deny Plaintiff’s Motion to Strike.



Date: October 17, 2018

                                    Respectfully Submitted,

                                    KIMBERLY M. FOXX
                                    State’s Attorney of Cook County

                                    By: /s/ Danielle Mikhail
                                       Danielle Mikhail
                                       Anthony E. Zecchin
                                       Allyson Lynn West
                                       Cook County State's Attorney's Office
                                       500 Daley Center
                                       50 West Washington
                                       Chicago, IL 60602
                                       312-603-3368
                                       anthony.zecchin@cookcountyil.gov
                                       danielle.mikhail@cookcountyil.gov
                                       allyson.west@cookcountyil.gov

                                    Attorneys for Defendant the County of Cook, Illinois


                                    By: /s/ Joi Kamper
                                      Joi Kamper
                                      Lyle Kevin Henretty
                                      Cook County State's Attorney
                                      69 W Washington, Suite 2030
                                      Chicago, IL 60602
                                      312-603-1434
                                      joi.kamper@cookcountyil.gov
                                      lyle.henretty@cookcountyil.gov

                                    Attorneys for Defendant Leonard Dixon




                                              5
Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 6 of 7 PageID #:2681




                            By: /s/ T. Andrew Horvat
                               T. Andrew Horvat
                               Illinois Attorney General's Office
                               General Law Bureau
                               100 West Randolph Street
                               13th Floor
                               Chicago, IL 60601
                               312-814-5484
                               THorvat@atg.state.il.us

                            Attorney for The Chief Judge of the Circuit Court of
                            Cook County in his official capacity


                            By: /s/ Jeffery Jacobson
                               Jeffrey S. Jacobson
                               Kelley Drye & Warren LLP
                               101 Park Ave
                               New York, NY 10178
                               212-808-5145
                               jjacobson@kelleydrye.com
                               Matthew C. Luzadder
                               Catherine E. James
                               Janine N. Fletcher-Thomas
                               Kelley Drye & Warren LLP
                               333 West Wacker Drive
                               Suite 2600
                               Chicago, IL 60606
                               312-857-7070
                               mluzadder@kelleydrye.com

                            Attorneys for the Fox Defendants




                                       6
   Case: 1:16-cv-08303 Document #: 209 Filed: 10/17/18 Page 7 of 7 PageID #:2681



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that the foregoing Defendants’ Reply in Support

of Motion to Exceed Page Limit and Response to Motion to Strike was served on all counsel of

record pursuant to the Court’s ECF system on this 17th day of October, 2018.


                                    By: /s/ Danielle Mikhail
                                       Danielle Mikhail
                                       Anthony E. Zecchin
                                       Allyson Lynn West
                                       Cook County State's Attorney's Office
                                       500 Daley Center
                                       50 West Washington
                                       Chicago, IL 60602
                                       312-603-3368
                                       anthony.zecchin@cookcountyil.gov
                                       danielle.mikhail@cookcountyil.gov
                                       allyson.west@cookcountyil.gov




                                               7
